         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 1 of 10




                             KLAYMAN LAW GROUP
                                 A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq.              2020 Pennsylvania Ave. N.W., #800                Tel: 561-558-5336
                                     Washington, DC, 20006                        Fax: 202-379-9289

March 16, 2020

Via ECF

Hon. Andrew L. Carter, Jr.
U.S. District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:    Moore, et al. v. Cohen, et al., 1:19-cv-4977-ALC and the Court’s Order During the
       Status Conference of March 9, 2020 – Letter Brief Setting Forth Misstatements of
       Fact and Law.

Dear Judge Carter:

        Pursuant to Your Honor’s Order of March 9, 2020, Plaintiffs hereby respectfully submit
the following based on the compelling facts and law of this case:

Introduction

       Defendants misstate four (4) fundamental aspects of this case. The first major
misrepresentation is Defendants’ intentional misreading of the law in New York, which
expressly incorporates California law, concerning releases.

        The second misrepresentation is that Defendants essentially ignore the hard fact that
Plaintiff Judge Moore explicitly crossed out and initialed the language which referred to “sexual
oriented or offensive behavior or questioning” and that by the plain language of the release itself,
Defendants cannot be released from violating their own signed “release.”

        A third misrepresentation is that it is clear to any reasonable person that this case is not at
all analogous to the cases Defendants cite to, particularly Hustler Magazine, Inc. v. Falwell, 485
U.S. 46 (1988) and the Borat case, Psenicska v. Twentieth Century Fox Film Corp., 2008 WL
4185752 (S.D.N.Y. Sept. 3, 2008). Those cases were instances of true parody, not an attempt to
capitalize and financially profit on very vicious yet very real allegations of sexual misconduct
against the former Chief Justice of Alabama.

       And fourth, Defendants intentionally and misleadingly ignore the hard fact that they were
put on notice prior to the publication of the per se defamatory broadcast that it would be
defamatory, thus cementing the uncontroverted fact that the release cannot exonerate them from
any claim of actual malice and thus defamation per se. Further, both CBS and Showtime were



                                                  1
         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 2 of 10



not even identified or named in the inoperative release, and their actions are simply not covered
by the inoperative release.

Defendants Misstate the Law

        First, New York law does not construe a general release to bar claims for injuries
unknown at the time the release was executed, even when the release contains broad language.
E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006). The
fundamental legal principle that a release does not extent to claims that a party does not know or
suspect at the time of executing the release is deeply rooted in American law. Indeed, every
jurisdiction includes some form of law refusing to bar claims for injuries undiscovered at the
time the parties execute an agreement, including New York. For example, in a landmark decision
styled E*Trade Fin. Corp. v. Deutsche Bank AG, 420 F. Supp. 2d 273 (S.D.N.Y. 2006), the
Court held unequivocally:

       A release that employs general terms will not bar claims outside the parties’
       contemplation at the time the release was executed. New York law does not
       construe a general release to bar claims for injuries unknown at the time the
       release was executed, even when the release contains broad language
       (internal citations omitted); Cal. Civ. Code § 1542 (West 2005) [] (“A general
       release does not extend to claims which the creditor does not know or suspect
       to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement
       with the debtor.”).

Id. at 284 (emphasis added); see also, Maddaloni Jewelers, Inc. v. Rolex Watch U.S.A., Inc., 354
F. Supp. 2d 293, 299 (S.D.N.Y. 2004) (same holding). Neither New York case is overruled.

        In California, consistent with other state laws, this ingrained doctrine dates back to at
least 1872 when Section 1542 was first codified in the Civil Code. Originally, Section 1542 read:

       A general release does not extend to claims which the creditor does not know or
       suspect to exist in his or her favor at the time of executing the release, which if
       known by him or her must have materially affected his or her settlement with the
       debtor.

Cal. Civ. Code § 1542 (before January 1, 2019). This provides an automatic preservation of
claims that a releasing party may not know exist at the time of executing a release. On February
16, 2018, the California Conference of Bar Associations introduced a bill clarifying changes in
the terminology of Section 1542 and sought to create an even lower threshold for a releasor to
attack an executed release. Effective January 1, 2019 the release language provided in Section
1542 reads:

       A general release does not extend to claims which that the creditor or releasing
       party does not know or suspect to exist in his or her favor at the time of executing
       the release which and that, if known by him or her, must would have materially
       affected his or her settlement with the debtor or released party.


                                                2
         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 3 of 10




Cal. Civ. Code § 1542. This statutory amendment resulted from California Senate Bill No. 1431
and as Section 3 of the bill states, the amendments “are declaratory of existing law.” The
amended version adds “releasing party” and “released party” alongside “creditor” and “debtor”
and also changes “must have materially affected” to “would have materially affected” regarding
the creditor’s or releasing party’s decision to settle. Importantly, a court or arbitrator can
conclude that “would have materially affected” is a far lesser standard than “must have
materially affected.” Thus, settlement and release agreements are even more vulnerable to attack
as applied to unknown claims. The intent of this statute is to prevent the person releasing claims
from inadvertently waiving unknown claims merely by signing a release. Casey v. Proctor, 59
Cal.2d 97 (1963).

        For decades, New York law has mirrored and adopted the seminal, California Supreme
Court case Casey v. Proctor and California Civil Code § 1542. “It is also a firm principle of New
York law that it is less likely that claims are covered by a general release if they are unknown at
the time of the release.” Actrade Liquidation Trust v. Greenich Ins. Co. (In re Actrade Fin. Techs.
Ltd.), 424 B.R. 59 (S.D.N.Y. 2009); see also Clinton Street Food Corp., 254 B.R. 523, 535
(S.D.N.Y. 2000) (citing Enock v. Nat’l Westminister Bankcorp, 226 App. Div. 2d 235, 641,
N.Y.2d 27, 28 (1st Dep’t 1996). Both the E*Trade Fin Corp. and Maddaloni Jewelers, Inc.
courts even use California Code § 1542 as a citation to support their position in the U.S.
District Court for the Southern District of New York. E*Trade Fin. Corp., 420 F. Supp. 2d at
284; Maddaloni Jewelers, Inc., 354 F. Supp. 2d at 299. Indeed, “[e]ven the most broadly drawn
general release cannot necessarily be taken at face value.” Clinton, 254 B.R. at 534.

        In Actrade Liquidation Trust, a debtor’s successor-in-interest, i.e., a liquidation trust and
another debtor’s trustee, sought a declaratory judgment that defendants were liable on bonds
aggregating $14 million that they issued in favor of debtor. Actrade Liquidation Trust, 424 B.R.
at 60-61. The court denied cross-motions for summary judgment on the defense of the release
and the parties proceeded to trial. At trial, the sole issue was the viability of the release defense.
There was “no question” that the release “cover[ed] all claims against the Sureties.” Id. at 69.
(emphasis in original). The court held that the “general language would be conclusive but for
the principle of New York law that a release, general on its face, will be limited to those
claims within the contemplation of the parties at the time.” Id. (emphasis added). “[T]he
cases are many in which the release has been avoided with respect to uncontemplated
transactions despite the generality of the language in the release form. Id. (citing Mangini v.
McClurg, 24 N.Y.2d 556, 562, 301 N.Y.S.2d 508, 249 N.E.2d 386 (1969).

        As stated in Mangini, “the New York cases in which a release has been limited and found
not to cover unforeseen matters are in fact ‘many.’” Actrade Liquidation Trust, 424 B.R. at 69
(citing Mangini, 24 N.Y.2d at 562). Cases cited by Mangini include Cahill v. Regan, 5 N.Y.2d
292, 184 N.Y.S.2d 348, 157 N.E.2d 505 (1959), where the court held that: “[c]ertainly, a release
may not be read to cover matters which the parties did not desire or intend to dispose of.” Id. at
299-300. In Cahill, releases were exchanged in a replevin action, and one party sought to apply
them to a subsequent patent dispute. The court limited the releases to the matters in dispute at the
time the releases were executed and, on this ground, declined to extend the general releases to
the later patent action. Id.



                                                  3
         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 4 of 10



        The Mangini court also cited Simon v. Simon, 174 App. Div. 447, 84 N.Y.S.2d 307 (1st
Dep’t 1948), in which it was held that “[w]hether a release is to be treated as including all
possible claims depends upon the purpose for which the release is given.” Id. at 449. In Simon,
the court held that the parties sought to settle alimony claims and a claim by the plaintiff to a co-
partnership interest when the parties executed the release. There was no dispute at the time as to
the plaintiff’s title to certain property. Although the release was general in form, the court
declined to bar any claims relating to such property. See also Haskell v. Miller, 221 App. Div. 48,
222 N.Y.S. 619 (1st Dep’t 1927) (holding that the fact that settlement agreements contained
recitals regarding particular claims limited the general words of a release to the claims that were
within the parties’ contemplation); Mitchell v. Mitchell, 170 A.D. 452, 156 N.Y.S. 76 (App. Div.
1915) (same); Rubinstein v. Rubinstein, 109 N.Y.S.2d 725, 732 (Sup. Ct. N.Y. Co. 1951) (same).

       Additionally, the dispositive factor in determining the scope of a release, which
Defendants must know, is the parties’ intent. Id. at 284-85; see also Neuman v. Harmon, 965 F.
Supp. 503, 509 (S.D.N.Y. 1997). A court must “determine the intent of the parties by examining
the entirety of the settlement, the parties’ acts, and all other conduct and surrounding
circumstances that bear on the issue.” Actrade, 424 B.R. at 73. See below.

Defendants Ignore Their Own Inoperative Release

        Second, consistent with Defendants’ misrepresentation of New York law is their refusal
to even acknowledge the fact that Plaintiff Judge Moore explicitly crossed out and initialed the
language in the release which referred to “sexual oriented or offensive behavior or questioning.”
By signing the agreement, Defendants agreed to this express modification. But, even if
Defendants did not agree to it – which they did – the “release” would still fail as there could not
have been a meeting of the minds or an intent to be bound to something that the Judge
affirmatively did not agree to. Again, “[t]he words must manifest the releasor’s intent to
discharge and the dispositive element in determining the scope of a release is the parties’ intent.
Neuman, 965 F. Supp. at 509; see also Albany Savings Bank v. Halpin, 918 F. Supp. 553, 557
(N.D.N.Y. 1996) (the intent of the parties “governs the scope of a release.”). This Court must
determine intent by examining, among other things, “the parties’ acts.” Actrade Liquidation
Trust, 424 B.R. at 73. When Plaintiff Judge Moore modified the release and crossed out the
language referring to sexual behavior, and Defendants signed it, not only did they agree not to
raise any sexual issue but also it clearly demonstrates that the parties did not have a meeting of
the minds.

Defendants’ Citations Are Not Applicable

        Third, the Borat and Jerry Falwell cases are inapposite and simply do not apply.
Psenicksa v. Twentieth Century Fox Film Corp., No. 07-cv-10972, 2008 Dist. LEXIS 69214
(S.D.N.Y. Sept. 3, 2008) discussed oral misrepresentations, not a signed “release” where one
party signed and agreed to a modification concerning the very issue that was sued upon. And
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46 (1988) held that the First Amendment does not
permit a public figure’s recovery for what was clearly a parody and did not purport to convey
any true facts. Id. at 57. The plaintiff there, a well-known pastor and televangelist, was depicted
as recalling his “first time” during a drunken incestuous rendezvous with his mother in an



                                                 4
         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 5 of 10



outhouse. Id. at 48. Moreover, there, on the bottom of the advertisement parody which presented
the ridiculous story read “ad parody not to be taken seriously.” Id.

      Here, Defendants’ misconduct clearly conveys the point that Plaintiff Judge Moore is a
pedophile as he set off the “sex offender detector.”



THIS IS NOT PARODY, BUT A REFERENCE TO A REAL LIFE BUT OUTRAGEOUSLY
AND FALSE ALLEGATION THAT IF LEFT UNADDRESSED WOULD RING TRUE!
DEFENDANTS CANNOT DISINGENOUSLY HIDE BEHIND THE PHONY VEIL OF
ALLEGED PARODY, WHICH THIS IS NOT!

This Court’s role is to merely say whether the publication and actions of Defendants could
reasonably be construed as “tend[ing] to expose [Judge Moore] to hatred, contempt, or aversion,
or to induce an evil or unsavory opinion of him. . .” Tracy v. Newsday, Inc., 5 N.Y.2d 134, 135-
36, 182 N.Y.2d 1, 3 (1959). The issue is not whether a “sex offender wand” is real; indeed
defamation law does not require that interpretation. The issue is whether a viewer could have
perceived a defamatory meaning. Defendants’ misleading accusations are grounded in assertions
of fact about Plaintiffs’ alleged activities and are not framed in hyperbole, but rather purport to
rely on news reports that allegedly establish the existence of Plaintiffs’ alleged misconduct. See
Kelly v. Schmidberger, 806 F.2d 44, 48 (2d Cir. 1986) (finding statement that plaintiff priests
placed church property “in their own names” to be factual and imputing corrupt and possibly
criminal conduct); Coliniatis v. Dimas, 848 F. Supp. 462, 466, 467 (S.D.N.Y. 1994)
(determining that letter making accusation on “information of substantial but not absolute
reliability” that company executive was engaged in a kick-back scheme could be factually
verified and did not contain loose, figurative, or hyperbolic language that would negate the
impression that the writer was asserting a statement of fact). This type of defamation, which,
among other things, accuses Judge Moore of the worst kind of crime, is actionable on its face.

Plaintiff Judge Moore Put Defendants on Notice Before the Defamatory Publication

        Plaintiff Judge Moore put Defendants on notice before their defamatory publication that
if they aired the fraudulently induced interview, appropriate legal remedies would follow. See
Exhibit 1. Specifically, counsel for Plaintiff Judge Moore sent a letter to David Nevins, President
and CEO of Showtime and Leslie Moonves, CEO of CBS which read:

       PLEASE BE ADVISED that my client, Judge Roy Moore, was fraudulently
       induced to fly to Washington, DC in mid-February 2018 for an interview with so-
       called Yerushalayim TV. I understand that Showtime and CBS intend to air this
       interview.

       During that interview, Judge Moore signed a release. However, “[a] release
       obtained by fraud is void.” Taylor v. Dorough, 547 So.2d 536, 540 (Ala. 1989).




                                                5
         Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 6 of 10



       If CBS/Showtime airs an episode based on the above-referenced fraudulently
       obtained interview that defames my client, resort to appropriate legal remedies
       will follow.

       This letter is a preemptive notice under § 6-5-186, Ala. Code 1975.

See Exhibit 1. Despite this warning, Defendants, to boost the ratings of their show, for pure
profit, maliciously aired the defamatory broadcast anyway. Plaintiff Judge Moore informed
Defendants that the so-called release was obtained through fraud and was therefore void and
inoperative. Moreover, to the extent the release “releases” a party from liability – which it does
not – Defendants CBS and Showtime were not even named in the alleged release. Therefore,
even if the Court found it operative – which this Court cannot find -- Defendants still would not
be released from their outrageous and malicious conduct.

Conclusion

        Plaintiff Judge Moore respectfully asks this Court to step in and dispel the arrogant
notion that these media conglomerates are immune from liability when they intentionally and
maliciously destroy a person’s reputation. Indeed, “the danger implicit in affording blanket
protection to Defendants’ phony claim of parody simply does not wash. That straw dog simply
will not hunt! The principle under New York law is clear and well established; namely that a
person shall not be allowed to murder another person’s reputation (even) in jest.” Frank v.
National Broadcasting, Co., 119 A.D.2d 252, 257 (N.Y. App. Div. 1986).

        For all of these compelling reasons, Defendants’ motion to dismiss must now be denied
and this case should now move forward.


Sincerely,


/s/ Larry Klayman______
Larry Klayman, Esq.

cc: Defendants’ Counsel




                                                6
Case 1:19-cv-04977-ALC Document 63 Filed 03/18/20 Page 7 of 10




            EXHIBIT 1
Case
Case 1:19-cv-04977-ALC
     1:19-cv-04977-ALC Document
                       Document 56-1
                                63 Filed
                                     Filed03/18/20
                                           10/29/19 Page
                                                     Page8 1ofof103
Case
Case 1:19-cv-04977-ALC
     1:19-cv-04977-ALC Document
                       Document 56-1
                                63 Filed
                                     Filed03/18/20
                                           10/29/19 Page
                                                     Page9 2ofof103
Case
Case 1:19-cv-04977-ALC
     1:19-cv-04977-ALC Document
                       Document 63
                                56-1Filed
                                       Filed
                                           03/18/20
                                             10/29/19Page
                                                       Page
                                                          103ofof10
                                                                  3
